Citation Nr: 0214081	
Decision Date: 10/10/02    Archive Date: 10/17/02

DOCKET NO.  00-22 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1. Entitlement to an increased rating for a shrapnel wound of 
the left shoulder (minor) with degenerative joint disease, 
currently evaluated as 30 percent disabling.

2. Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from February 1967 to 
February 1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona.

The Board observes that the veteran's service-connected 
disabilities include a noncompensable evaluation for a shell 
fragment wound (SFW) scar of the left shoulder.  The July 
2001 VA examination report indicates that the veteran 
complained that the left shoulder scar was tender if pressed 
hard and physical findings reflect that the scar was slightly 
tender to deep palpation.  The Board construes the findings 
of the July 2001 VA examination report as an informal claim 
for an increased (compensable) evaluation for the SFW scar of 
the left shoulder.  See 38 C.F.R. § 3.157 (2001).  As this 
claim is neither inextricably intertwined with the issues 
currently on appeal, and has not been procedurally prepared 
and certified for appellate review, the Board is referring it 
to the RO for initial consideration and appropriate 
adjudication.  Godfrey v. Brown, 7 Vet. App. 398 (1995).

Additionally, in his January 2000 written statement, the 
veteran appears to raise a claim for either a total 
disability rating for compensation purposes on the basis of 
individual unemployability or a permanent and total rating 
for pension purposes.  The RO may wish to contact the veteran 
and his representative to clarify his intent as to the 
matter.




Finally, in his October 2000 substantive appeal, the veteran 
requested to appear at a travel Board hearing.  However, in 
February 2001, he withdrew his request for a travel Board 
hearing, requested a personal hearing at the RO and did not 
request that the Board hearing be rescheduled.  In a June 
2001 written statement, he affirmed that the RO hearing held 
that month satisfied his hearing request.  As such, the Board 
believes all due process requirements were met with regard to 
his hearing request.


FINDINGS OF FACT

1. There is no more than moderately severe impairment of the 
left shoulder with motion of the left shoulder to at least 
shoulder level.

2. PTSD is manifested by good judgment and fair insight, 
social isolation, anger and irritability, hypervigilance 
and sleep difficulty, without evidence of medical 
treatment and prescribed medication, and has not been 
shown to have occupational impairment with reduced 
reliability and productivity.


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 30 percent for a 
shrapnel wound of the left shoulder with degenerative 
joint disease are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 2002); Pub. L. No. 106, 475, § 4, 114 
Stat. 2096, 2098-99 (2000) (to be codified at 38 U.S.C.A. 
§ 51107(b)); 38 C.F.R. §§ 3.102, 4.71a, Diagnostic Codes 
5010-5201 (2001); 66 Fed. Reg. 45,620, 45,630-632 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.159).


2. The criteria for a rating in excess of 30 percent for PTSD 
are not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2002); Pub. L. No. 106, 475, § 4, 114 Stat. 2096, 2098-99 
(2000) (to be codified at 38 U.S.C.A. § 5107(b)); 38 
C.F.R. §§ 3.102, 4.130, Diagnostic Code 9411 (2001); 66 
Fed. Reg. 45,620, 45,630-632 632 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.159).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The service medical records show that, in November 1967 while 
in Vietnam, mortar shell fragments wounded the veteran.  He 
sustained a laceration wound to the left shoulder.  There was 
no artery or nerve involvement noted.  According to the 
clinical records, the wound was debrided, there was delayed 
primary closure and, two days later, it was closed with 
sutures.  The record indicates that he was given ten days of 
light duty at the unit base camp.  The following week, the 
wound was noted to be healing well and evidence of infection 
was noted.  The sutures were left in for two more days.  When 
examined for discharge in January 1969, the upper extremities 
and musculoskeletal system were described as normal.

In December 1996, the veteran submitted an original claim for 
benefits.  

On VA orthopedic examination in January 1997, the veteran 
reported doing light repair work in the construction 
industry.  He was right-handed.  He was unable to work 
overhead with his left shoulder and never saw a physician for 
the left shoulder pain and dysfunction, except immediately 
after the shrapnel fragment wound.  He underwent surgery, it 
became infected and was slow to heal.  On examination, he did 
not appear in acute distress.  He moved easily about, 
undressed and dressed, mounted and dismounted the examining 
table.  

There was pain and limitation in motion of the left shoulder 
that forward flexed to 130 degrees, backward extended to 50 
degrees, abducted with a "B-BOY" to 150 degrees, with 80 
degrees of external rotation and full internal rotation and 
adduction.  There was a well-healed shrapnel fragment wound 
scar on the posterior left shoulder and anterior shoulder 
tenderness.  The pertinent diagnosis was residual, shrapnel 
wound of the left shoulder.  Associated with the examination 
report was one color photograph of the left shoulder wound.  
An x-ray report of the left shoulder showed a large metallic 
shrapnel fragment projecting over the superior aspect of the 
glenohumeral joint area on the left.  There was hypertrophic 
change at the inferior aspect of the glenoid labrum and at 
the inferomedial aspect of the humeral head.  There were no 
fractures or destructive lesions and no free joint bodies.

According to a January 1997 VA examination report for PTSD, 
the veteran complained of being scared and paranoid.  His 
problems included nightmares, flashbacks, temper and 
depression.  On examination, his speech was normal, his 
memory was intact and he was oriented.  There was no suicidal 
or homicidal ideation and no delusions.  He was alert, his 
judgment was good and his insight was fair.  The pertinent 
diagnoses were PTSD and chronic alcohol abuse.  A score of 70 
was assigned on the Global Assessment of Functioning (GAF) 
scale (equating to some mild symptoms or some difficulty in 
social and occupational functioning).

In May 1997, the RO granted service connection for 
degenerative joint disease, status post residuals, shrapnel 
wound with residual foreign body, left shoulder (minor) and 
awarded a 30 percent disability evaluation under Diagnostic 
Codes 5010-5201.  At that time, the RO also granted service 
connection for PTSD and awarded a 30 percent disability 
evaluation.

In January 2000, the RO received the veteran's claim for 
increased ratings for his service-connected PTSD and left 
shoulder disability.


The veteran underwent VA examination for PTSD in January 
2000.  According to the examination report, he complained 
that things were getting worse and he was paranoid and 
scared.  It was noted that since examined in 1997, he 
continued to experience most of his previous symptoms, 
including his fear of the dark.  He lived alone and spent a 
good deal of time looking in the closed (closet?) and feeling 
unsafe.  He "hardly feels safe unless I am covered up."  He 
felt as though somebody were out to get him.  He indicated 
that thoughts about being wounded often "come through."  He 
was unable to specify how often he had thoughts about that 
experience, but stated the frequency with which he thought 
about them was distressing.  He said he "can't" be around 
people.  He worked in construction, but had arguments with 
coworkers.  He was afraid to turn his back on people.  

Further, the veteran denied suicidal thoughts and had 
difficulty sleeping at night.  He indicated that his fears of 
the dark prevented him from sleeping.  He indicated that he 
came to VA once, years ago to see someone about his problem, 
but had not sought any treatment after that.  He said when he 
fell asleep, he woke up suddenly believing he heard someone 
yell or hit his door or window.  He denied taking any 
medication.  He denied any contact with his immediate family 
members or with either of his two children.  He never married 
their mother.  He worked in the construction industry since 
1963 and last worked three weeks earlier.  He enjoyed being 
alone.  He watched television and sat around.  About once a 
month he became intoxicated for up to three days, when he got 
into trouble and was jailed multiple times for bar fights and 
drunk driving.  

On mental status examination, the veteran's memory was intact 
and he was oriented.  His speech was normal and he only spoke 
when asked by the examiner.  There were no suicidal or 
homicidal ideas, but he was more afraid of being harmed by 
someone else.  He denied delusion-like thinking although he 
admitted that he was often suspicious and fearful.  His fears 
did not appear to be of delusional proportion and he did not 
appear to be psychotic.  He denied ideas of reference or 
perceptional disturbances in the form of hallucinations, 
delusions or feelings of unreality.  

The one exception to this was that he heard voices when he 
woke up suddenly in the night, although he was aware that the 
voices were not real.  His mood was depressed, affect 
restricted, judgment intact and insight fair.  The pertinent 
diagnoses were PTSD and alcohol abuse and a GAF score of 60 
was assigned (denoting moderate symptoms or moderate 
difficulty in social and occupational functioning).

Also in January 2000, the veteran underwent VA orthopedic 
examination.  Two color photographs of the left shoulder were 
associated with the examination report.  X-ray of the left 
shoulder revealed a metallic foreign body projecting over the 
shoulder.  Degenerative changes were noted to be more 
advanced than they were on prior examination in 1997.  Soft 
tissue calcifications were more evident on the current film, 
but were present on the prior examination.  

According to the examination report, he was unable to work 
overhead with his left arm that disabled him from his former 
construction work.  He was seeking lighter work.  On 
examination, he did not appear in acute distress.  He had 
pain and limitation of motion and tenderness of the left 
shoulder.  The left shoulder was tender anteriorly.  Pain on 
motion limited forward flexion to 140 degrees, abduction to 
130 degrees, backward extension to 25 degrees and external 
rotation to 80 degrees.  He had full internal rotation and 
adduction of the left shoulder.  There was a well-healed 
shrapnel fragment wound scar on the posterior left shoulder.  
The clinical impression was residual, shrapnel fragment wound 
of the left shoulder with pain and limitation of motion.  

At his June 2001 personal hearing at the RO, the veteran 
testified that he was hit in service, medevaced to a field 
hospital and then went back to duty after his injury.  He 
said his arm had worsened as he had aged and his left 
shoulder degenerative joint disease had worsened since last 
examined by VA.  He was able to lift about 40 to 50 pounds to 
chest level.  Extending his arm to shake hands bothered him.  
He worked as a construction superintendent preparing bids on 
new jobs and did some repairs, but his shoulder limited him 
from doing actual physical labor.  Without holding a tool, he 
was able to lift his hand to shoulder level and was limited 
by pain.  

He said he favored his right arm recently.  As to his PTSD, 
he said he worked at the same construction company for the 
past year.  He was argumentative and easily angered, and that 
caused work conflicts.  He worked approximately twenty-four 
hours per week because the company was small and did not have 
much work.  He occasionally did cement work on the side.  He 
was unmarried and preferred to stay home alone.  He never 
married and had two children.  His son lived with him for 
days at a time, and he said he had a "pretty good" 
relationship with his son.  He denied having any left 
shoulder surgery or treatment for his PTSD. 

In July 2001, the veteran underwent VA orthopedic 
examination.  The examination report indicates that the 
examiner reviewed the claims folder and medical records, and 
the January 2000 x-ray of the left shoulder.  It was noted 
that he was 57 years old and right handed.  His left shoulder 
hurt at times and (the pain) increased with cloudy weather.  
Motion was diminished.  Scars were occasionally tender if he 
pressed hard on it.  As to weakness and fatigability, he 
related this to pain when the left shoulder hurt; as to 
incoordination, there was decreased range of motion present 
on normal and repeated use.  

On examination, he did not appear in acute distress.  There 
was a scar posteriorly, approximately 3" long, essentially 
longitudinally about the shoulder.  It was slightly widened 
and tender to deep palpation.  Slight atrophy was noted in 
the anterior pectoral region towards the deltopectoral groove 
and posterior deltoid on the left as opposed to the right.  
There was slight tenderness of the bicipital groove on the 
left.  Grip was normal in both hands and capillary 
circulation in the fingers of both hands was normal.  Range 
of motion of the left shoulder was flexion was to 90 degrees, 
extension to 35 degrees, abduction to 65 degrees, internal 
rotation to 45 degrees, and external rotation to 45 degrees, 
with complaint of pain at the terminal degrees of motion.  

The VA examiner noted that the left shoulder was status post 
shell fragment wound in the nondominant extremity, and there 
was retention of a metallic foreign body showing up on the 
January 2000 x-ray.  Muscle injury was noted, as detailed.  

Functional impairment was moderately severe, with loss in 
degrees, range of motion of flexion to 60 degrees, extension 
to 20 degrees, abduction to 80 degrees, internal rotation to 
40 degrees and external rotation to 40 degrees.

Also in July 2001, the veteran underwent VA examination for 
PTSD.  According to the examination report, his medical 
records were reviewed.  It was noted that his overall 
presentation at the examination was persistently vague.  He 
denied any current mental health treatment and had no 
treatment since last examined by VA.  He reported sleep 
difficulty, including the need to frequently urinate due to 
his diabetes.  He said at night when he needed to get up, he 
engaged in some hypervigilant behavior, especially if he 
heard any noises or sounds.  He also engaged in hypervigilant 
behavior when he was out in a crowd.  

He described nightmares or bad dreams associated with his 
service in Vietnam, but was unable to estimate their 
frequency and said they came in spurts.  As to flashbacks, he 
had "not much anymore", with the last one about six months 
earlier when it was brief.  He was unable to estimate the 
frequency of his flashbacks.  He reported problems with anger 
and irritability.  Currently his anger was mostly verbal.  He 
had a history of physical altercations, especially when 
drinking, but reported that with age, he had been able to 
temper his physical outbursts.  He had intrusive thoughts for 
events that had occurred in Vietnam.  The thoughts did not 
last for a long period of time, but happened "mostly 
everyday".  With an intrusive thought, he felt sad or angry.  
It was noted that he met the avoidance criteria in relation 
to prior trauma.  He said it bothered him to talk about 
Vietnam and he did not do it often.  

Further, the veteran denied suicidal ideation "for a long 
time".  He was unable to estimate the last time he had such 
a thought other than that it was more than one year earlier.  
He had some exaggerated startle response in crowds of people.  
He avoided crowds of people if possible.  It was noted that 
his father was deceased, his mother was alive and he got 
along with her "all right".  His relationship with his 
three sisters was "sometimes all right, sometimes not".  

He was never married and lived alone.  He worked two to three 
days a week in construction and took some side jobs.  He said 
his work went satisfactorily because he "mostly worked 
alone".  He had some friends, but "not too many".  He 
watched television and denied engaging in any significant 
social activities.  He drank alcohol sporadically, abstaining 
for a week to a month or more, and then went on a binge that 
could last two weeks or longer.  He was unable to estimate 
how much he drank on a binge, but said it was "a whole 
lot".  He denied any other drug use.  

On examination, the veteran's memory was intact.  He was 
oriented but said he did not know the reason for the day's 
examination.  His speech was hesitant and vague.  His thought 
process production was that he generally spoke in response to 
the examiner's questions.  His responses were brief.  
Continuity of thought was goal directed and relevant.  There 
was no suicidal or homicidal ideation.  There were no 
delusions, ideas of reference or feelings of unreality.  His 
abstract ability was concrete.  His concentration was 
satisfactory.  His mood, by self report, was "all right". 
Affect was restricted and he appeared somewhat lethargic. His 
judgment was good and insight was fair.  The pertinent 
diagnoses were PTSD, chronic and alcohol abuse.  A GAF score 
of 55 was assigned (indicating serious impairment or moderate 
difficulty in social and occupational functioning).


Analysis

Preliminary Matter: Duty to Assist

The appellant has requested increased evaluations for his 
left shoulder disability and PTSD.  Before addressing these 
issues, the Board notes that, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Public Law No. 106-175 (2000) (now codified 
at 38 U.S.C. A. §§ 5100-5103A, 5106-7 (West Supp. 2002)), 
which substantially modified the circumstances under which 
VA's duty to assist claimants applies, and how that duty is 
to be discharged.  

The new statute revised the former section 5107(a) of title 
38, United States Code, to eliminate the requirement that a 
claimant must come forward first with evidence to well ground 
a claim before the Secretary of Veterans Affairs is obligated 
to assist the claimant in developing the facts pertinent to 
the claim.

Judicial case law is inconsistent as to whether the new law 
is to be given retroactive effect.  The United States Court 
of Appeals for Veterans Claims (CAVC) has held that the 
entire VCAA potentially affects claims pending on or filed 
after the date of enactment (as well as certain claims that 
were finally denied during the period from July 14, 1999, to 
November 9, 2000).  See generally Holliday v. Principi, 14 
Vet. App. 280 (2001); see also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  That analysis would include cases that had 
been decided by the Board before the VCAA, but were pending 
in the CAVC at the time of its enactment.  

However, the United States Court of Appeals for the Federal 
Circuit (CAFC) has recently held that only section 4 of the 
VCAA (which eliminated the well-grounded claim requirement) 
is retroactively applicable to decisions of the Board entered 
before the enactment date of the VCAA, and that section 3(a) 
of the VCAA (covering duty-to-notify and duty-to-assist 
provisions) is not retroactively applicable to pre-VCAA 
decisions of the Board.  See Dyment v. Principi, 287 F.3d 
1377 (Fed. Cir. 2002); Bernklau v. Principi, 291 F.3d 795 
(Fed. Cir. 2002) (stating that Dyment "was plainly 
correct"); see also Stephens v. Principi,  No. 00-156 (U.S. 
Vet. App. July 10, 2002) (per curiam) (holding that a remand 
for the Board to consider the matters on appeal in light of 
the VCAA sections codified at sections 5102, 5103 and 5103A 
is not required).  But see Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (holding that provisions of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to an attempt to 
reopen a claim by submitting new and material evidence, 
pursuant to 38 U.S.C. A. § 5108).

Although the CAFC appears to have reasoned that the VCAA may 
not retroactively apply to claims or appeals pending on the 
date of its enactment, it stated that it was not deciding 
that question at this time.  



In this regard, the Board notes that VAOPGCPREC 11-00 appears 
to hold that the VCAA is retroactively applicable to claims 
pending on the date of its enactment.  Further, the 
regulations issued to implement the VCAA are expressly 
applicable to "any claim for benefits received by VA on or 
after November 9, 2000, the VCAA's enactment date, as well as 
to any claim filed before that date but not decided by VA as 
of that date."  66 Fed. Reg. 45,629 (Aug. 29, 2001).  

Precedent opinions of the chief legal officer of the 
Department, and regulations of the Department, are binding on 
the Board.  38 U.S.C.A. § 7104(c) (West 1991).  Therefore, 
for purposes of the present case, the Board will assume that 
the VCAA is applicable to claims or appeals pending before 
the RO or the Board on the date of its enactment.

VA has published regulations to implement many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and scope of 
assistance VA will provide a claimant who files a 
substantially complete application for VA benefits.  

These new regulations also provide guidelines regarding VA's 
duties to notify claimants of necessary information or 
evidence and to assist claimants in obtaining evidence.  See 
Quartuccio, supra.  These new regulations, which in pertinent 
part are effective as of the date of enactment of the VCAA, 
interpret and implement the mandates of the statute, "and do 
not provide any rights other than those provided by the 
VCAA."  66 Fed. Reg. 45,629.  For the reasons discussed 
below, the Board finds that the requirements of the VCAA and 
the implementing regulations, to the extent they are 
applicable, have been satisfied in this matter.  


Changes potentially relevant to the appellant's appeal 
include the establishment of specific procedures for advising 
the claimant and his or her representative of information 
required to substantiate a claim, a broader VA obligation to 
obtain relevant records and advise claimants of the status of 
those efforts, and an enhanced requirement to provide a VA 
medical examination or obtain a medical opinion in cases 
where such a procedure is necessary to make a decision on a 
claim.  The VA examinations obtained in January 2000 and July 
2001 fulfill these criteria.

The Board finds that the requirements of the VCAA have 
clearly been satisfied in this matter.  The Board notes that 
the appellant was advised, by virtue of a detailed statement 
of the case (SOC), and supplemental statements of the case 
(SSOCs), issued during the pendency of this appeal, of the 
pertinent law, and what the evidence must show in order to 
substantiate his claim.  The Board, therefore, believes that 
appropriate notice has been given in this case.  

The Board notes, in addition, that a substantial body of lay 
and medical evidence was developed with respect to the 
appellant's claim, and the SOC and SSOCs issued by the RO 
clarified what evidence would be required to establish 
increased ratings.  The appellant responded to the RO's 
communications with additional evidence and argument, thus 
curing (or rendering harmless) any previous omissions.  See 
Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993), infra; 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)). Further, in a 
January 2002 letter, the RO advised the veteran of the 
Veterans Claims Assistance Act and the new duty-to-assist 
regulations.  A copy of that letter was also sent to the 
veteran's accredited service representative.  See Quartuccio, 
supra.

Accordingly, the Board believes that VA has no outstanding 
duty to inform the appellant or his representative that any 
additional information or evidence is needed to substantiate 
his claim.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (now 
codified as amended at 38 U.S.C. § 5103).  


Likewise, it appears that all obtainable evidence identified 
by the appellant relative to his claim has been obtained and 
associated with the claims file, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for an equitable 
disposition of this appeal.  See Quartuccio, supra.

Further, the Act also requires VA to provide a medical 
examination when such an examination is necessary to make a 
decision on the claim.  VCAA § 3(a) (codified at 38 U.S.C. A. 
§ 5103A(d)).  The VA medical examinations obtained in January 
2000 and July 2001 that are described below satisfied this 
obligation.  Thus, the Board is satisfied that all relevant 
facts have been properly and sufficiently developed, and that 
the appellant will not be prejudiced by this proceeding to a 
decision on the basis of the evidence currently of record 
regarding his claims for increased ratings for PTSD and a 
left shoulder disability. It is well to note that this is not 
a case wherein the RO has not initially considered the 
veteran's claims under the new law.  As noted earlier, the RO 
not only provided the new criteria in detail, but also fully 
considered the claims under the new law.

Accordingly, the Board finds that VA has satisfied its duty 
to assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to his claims, 
under both former law and the new VCAA, to the extent it is 
applicable.  The Board, therefore, finds that no useful 
purpose would be served in remanding this matter for yet more 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no additional benefit 
flowing to the appellant.  

The CAVC has held that such remands are to be avoided.  See 
Winters v. West, 12 Vet. App. 203 (1999) (en banc), vacated 
on other grounds sub nom. Winters v. Gober, 219 F.3d 1375 
(Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In 
fact, the CAVC has stated, "The VCAA is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims."  Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc); see Stephens v. Principi, supra.



It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 1991 & 
Supp. 2002).  When there is an approximate balance in the 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 (2001); 
VCAA § 4, 114 Stat. 2096, 2098-99 (codified as amended at 
38 U.S.C. § 5107(b)).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the CAVC 
held that a veteran need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The CAVC has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.


Criteria & Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 (2001) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the veteran's service medical records and all other 
evidence of record pertaining to the history of his PTSD and 
left shoulder disability, and has found nothing in the 
historical record that would lead to a conclusion that the 
current evidence of record is inadequate for rating purposes.  
In addition, it is the judgment of the Board that this case 
presents no evidentiary considerations that would warrant an 
exposition of the remote clinical histories and findings 
pertaining to the disabilities at issue.

Disability ratings are assigned in accordance with the VA 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  




The Board attempts to determine the extent to which the 
veteran's service-connected disability adversely affects his 
ability to function under the ordinary conditions of daily 
life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10 (2001). 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2001).

Although the evaluation of a service-connected disability 
requires a review of the veteran's medical history with 
regard to that disorder, the primary concern in a claim for 
an increased evaluation for service-connected disability is 
the present level of disability.  Where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current findings. Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

But, at the time of an initial rating, separate ratings can 
be assigned for separate periods of time based on the facts 
found, i.e., "staged" ratings.  See Fenderson v. West, 12 
Vet. App. 119 (1999).


Left Shoulder Disability

The Board notes that effective July 3, 1997, VA revised the 
criteria for diagnosing and evaluating muscle injuries.  

In Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), the 
CAVC held that where the law or regulation changes after a 
claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version more favorable to the appellant applies unless 
Congress provided otherwise or permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  In this case, however, the new and old regulations are 
the same for the relevant diagnostic codes and no substantive 
changes which would affect the disposition of the claim were 
made in 38 C.F.R. §§ 4.55, 4.56.

Degenerative arthritis, including post-traumatic arthritis, 
that is established by X-rays findings, will be rated based 
on limitation of motion of the specific joint involved.  38 
C.F.R. § 4.71a, Diagnostic Codes 5003 and 5010 (2001).

The normal range of motion of the shoulder is from 0 degrees 
of flexion (forward elevation) to 180 degrees of flexion, 
from 0 degrees of abduction to 180 degrees of abduction, from 
0 degrees of external rotation to 90 degrees of external 
rotation, and from 0 degrees of internal rotation to 90 
degrees of internal rotation.  38 C.F.R. § 4.71, Plate I.

A 30 percent evaluation is assigned under the VA Schedule for 
Rating Disabilities for moderately severe impairment of the 
intrinsic muscles of the shoulder girdle, Group III, of the 
dominant extremity, which involves elevation and abduction of 
the arm to the level of the shoulder and acts with certain 
extrinsic muscles of the shoulder girdle in forward and 
backward swing of the arm and a 20 percent evaluation is 
assigned for impairment of the nondominant extremity; a 40 
percent evaluation is warranted for severe impairment of the 
muscles of Group III of the major extremity and a 30 percent 
rating is assigned for the nondominant extremity.  38 C.F.R. 
§ 4.73, Diagnostic Code 5303 (2001).  

A 40 percent evaluation is warranted for shoulder disability 
when limitation of motion of the major extremity is to 25 
degrees from the side and a 30 percent evaluation is 
warranted for such limitation of the nondominant extremity.  
38 C.F.R. § 4.71a, Diagnostic Code 5201.

The veteran complained on recent VA examinations of 
significant disability of the left shoulder with limitation 
of movement, weakness and fatigability.  However, the Board 
notes that no damage to the left shoulder tissue, tendons, 
bones or joint was reported on VA examination in January 
1997.  Moreover the veteran was able to flex and abduct his 
left shoulder to 140 and 130 degrees, respectively, in 
January 2000, at which time x-rays of the left shoulder 
showed degenerative changes more advanced than on the 1997 
examination.  In July 2001, he was able to flex to 90 degrees 
and abduct to 65 degrees.  Consequently, the Board finds that 
there is no objective medical evidence of more than 
moderately severe impairment of the intrinsic muscles of the 
left shoulder girdle and that limitation of motion of the 
left shoulder does not warrant an increased evaluation.  
38 C.F.R. § 4.71a, Diagnostic Codes 5201, 5303. 

Muscle Group damage is categorized as mild, moderate, 
moderately severe, and/or severe, and is evaluated 
accordingly.  See 38 C.F.R. § 4.56(d) (2001).

 38 C.F.R. § 4.55(a) (2001) provides that a muscle injury 
rating will not be combined with a peripheral nerve paralysis 
rating of the same body part, unless the injuries affect 
entirely different functions.

Under the current rating criteria, effective July 3, 1997, 
the introductory portion of 38 C.F.R. § 4.56 (2001) provides 
that: (a) an open comminuted fracture with muscle or tendon 
damage will be rated as a severe injury of the muscle group 
involved unless, for locations such as in the wrist or over 
the tibia, evidence establishes that the muscle damage is 
minimal; (b) a through-and-through injury with muscle damage 
shall be evaluated as no less than a moderate injury for each 
group of muscles damaged; (c) for VA rating purposes, the 
cardinal signs and symptoms of muscle disability are loss of 
power, weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement; and 
(d) under Diagnostic Codes 5301 through 5323, disabilities 
resulting from muscle injuries shall be classified as slight, 
moderate, moderately severe, or severe.

Under 38 C.F.R. § 4.56(d), moderate disability of muscles is 
described as through-and-through or deep penetrating wound of 
short track from a single bullet, small shell or shrapnel 
fragment, without explosive effect of high velocity missile, 
residuals of debridement, or prolonged infection.  History 
should include service department record or other evidence of 
in- service treatment for the wound; record of consistent 
complaint of one or more of the cardinal signs and symptoms 
of muscle disability as defined in paragraph (c) of this 
section, particularly lowered threshold of fatigue after 
average use, affecting the particular functions controlled by 
the injured muscles.  Objective findings should include 
entrance and (if present) exit scars, small or linear, 
indicating short track of missile through muscle tissue. Some 
loss of deep fascia or muscle substance or impairment of 
muscle tonus and loss of power or lowered threshold of 
fatigue when compared to the sound side.  Id.

The type of injury associated with a moderately severe 
disability is described as being from through-and-through or 
deep penetrating wounds by small high-velocity missiles or 
large low-velocity missiles, with debridement, prolonged 
infection, sloughing of soft parts or intermuscular 
cicatrization.  38 C.F.R. § 4.56(d)(3).  History should 
include prolonged hospitalization in service for treatment of 
a wound of severe grade, and consistent complaint of cardinal 
signs and symptoms of muscle wounds. Objective findings 
should include relatively large entrance and (if present) 
exit scars indicating the track of the missile through 
important muscle groups, with moderate loss of deep fascia, 
or moderate loss of muscle substance or moderate loss of 
normal firm resistance as compared with the sound side.  Id.

The type of injury associated with a severe disability of 
muscles includes a deep penetrating wound due to high 
velocity missile, or explosive effect of high velocity 
missile, or a shattering bone fracture with extensive 
debridement or prolonged infection and sloughing of soft 
parts, intermuscular binding and cicatrization.  38 C.F.R. § 
4.56(d)(4).  The history and complaint should include 
cardinal signs and symptoms of muscle disability worse than 
those shown for moderately severe muscle injuries, and if 
present, evidence of inability to keep up with work 
requirements.  

Objective findings show extensive ragged, depressed, and 
adherent scars of skin so situated as to indicate wide damage 
to muscle groups in the track of the muscle.  Tests of 
strength, endurance, or coordination movements compared with 
the corresponding muscles of the uninjured side indicated 
severe impairment of function.  An X-ray may show minute 
multiple scattered foreign bodies.  Palpation of the muscles 
shows moderate or extensive loss of deep fascia or of muscle 
substance, soft or flabby muscles in the wound area.  Id.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection of parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  38 C.F.R. § 4.40 (2001).  Functional loss may be 
due to the absence of part or all of the necessary bones, 
joints, and muscles, or associated structures, or to 
deformity, adhesions, defective innervation, or other 
pathology, or may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  Id.

Factors of disability involving a joint reside in reductions 
of its normal excursion of movements in different planes of 
motion and therefore, inquiry will be directed to such 
considerations as weakened movement (due to muscle injury, 
disease or injury of peripheral nerves, divided or lengthened 
tendons, etc.); excess fatigability; and incoordination 
(impaired ability to execute skilled movements smoothly).  38 
C.F.R. § 4.45 (2001).

The CAVC has held that when a Diagnostic Code provides for 
compensation based upon limitation of motion, the provisions 
of 38 C.F.R. §§ 4.40 and 4.45 must also be considered, and 
that examinations upon which the rating decisions are based 
must adequately portray the extent of functional loss due to 
pain "on use or due to flare-ups." DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).

Upon review of the objective and probative medical evidence 
of record, the Board finds that a higher rating under any of 
the other available rating codes is not warranted.  The 
rating criteria of Diagnostic Code 5003 are inapplicable.  

It directs the use of Diagnostic Code 5201, since the medical 
evidence of record demonstrates both osteoarthritis and 
compensable limitation of motion of the shoulder joints.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5003.  A rating under 
ankylosis of the scapulohumeral articulation would not be 
appropriate, as the evidence of record does not reveal this 
finding.  38 C.F.R. § 4.71a, Diagnostic Code 5200 (2001).  As 
for Diagnostic Code 5202, a greater rating would be available 
if the veteran demonstrated a fibrous union of the humerus, 
nonunion of the humerus, or loss of the head of the humerus.  
38 C.F.R. § 4.71a, Diagnostic Code 5202 (2001).  However, the 
evidence of record did not indicate these findings.  Absent 
evidence of instability, a rating separate from that based on 
limitation of motion may not be assigned. 

Moreover, as previously mentioned, the Board notes that 
pursuant to any of the potentially applicable criteria for 
muscle damage to the veteran's shoulder that would provide a 
40 percent rating such as Diagnostic Codes 5301 and 5303, 
findings consistent with severe muscle damage have not been 
shown.  While the medical evidence shows that the veteran 
clearly has developed some mild atrophy, there continues to 
be no evidence of wide muscle damage.  

Accordingly, the Board finds it is clear that the slight 
muscle wasting of the anterior pectoral region toward the 
delto-pectoral groove or other shoulder muscle, limited range 
of motion and sensory complaints unsupported by diagnostic 
evaluation are not consistent with the type of evidence 
consistent with severe muscle damage applicable to muscle 
injury criteria to warrant an evaluation in excess of the 
currently assigned 30 percent.  Even the most recent VA 
examination disclosed only mild wasting of the muscles of the 
shoulder.  Therefore, the Board finds that a preponderance of 
the evidence is against an increased rating for this 
disability under Diagnostic Codes 5301, 5303 or 5305.  
38 C.F.R. § 4.73, Diagnostic Codes 5301, 5303, 5305 (2001). 


Having determined that the veteran's left shoulder disability 
is not entitled to an increased rating under the muscle 
injury criteria, with respect to Diagnostic Code 5201, at 30 
percent, the veteran is already in the possession of the 
evaluation consistent with the most significant limitation of 
abduction that is shown in the record, i.e., 80 degrees.  
(Motion limited to 25 degrees from the side for the minor arm 
warrants a 30 percent.) 

The Board has considered the provisions of 38 C.F.R. §§ 4.40 
and 4.45, concerning functional loss due to pain, weakness, 
incoordination and excess fatigability, to include functional 
impairment on use and during flare-ups.  However, since the 
veteran is already in receipt of the maximum schedular 
evaluation of 30 percent for the minor extremity, the 
provisions of 38 C.F.R. §§ 4.40, 4.45 are not applicable.  
See Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  

In fact, in its June 2000 decision, the RO noted that the 
veteran's arm movement was not limited to below the shoulder 
level, but the 30 percent evaluation was warranted based on 
limitation of function due to pain and weakness.  Similarly, 
as the veteran's arthritis is also rated on motion, to use 
that same loss of motion to provide a separate rating for 
arthritis under Diagnostic Codes 5003, 5010 would also 
constitute pyramiding.  The Board further notes that if it 
were to grant such a separate rating for arthritis, it might 
then be necessary to lower the evaluation under Diagnostic 
Codes 5303 or 5305, as the 30 percent rating under these 
criteria are also based, at least in part, on limitation of 
motion of the veteran's right shoulder.

The Board has also considered the possibility of a separate 
10 percent rating for nerve damage, and has determined that 
clinical and diagnostic findings do not support such a 
separate evaluation.  38 C.F.R. § 4.55(a).

The preponderance of the evidence is against a rating in 
excess of 30 percent for degenerative joint disease, status 
post residuals, shrapnel wound of the left shoulder.  
Moreover, the evidence is not so evenly balanced as to allow 
for the application of reasonable doubt.  38 U.S.C.A. § 
5107(b). 

Furthermore, the Board finds in this case that the evidence 
does not present an unusual disability picture so as to 
render impractical the application of the regular schedular 
standards and warrant consideration for referral for an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b)(1) 
(2001) (such ratings may be authorized by the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service).  For example, there is no evidence of record that 
left shoulder residuals of a shell fragment wound have caused 
marked interference with employment or necessitated frequent 
hospitalization.  See Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995), and Floyd v. Brown, 9 Vet. App. 94-96 (1996).  In 
fact, the veteran testified that he worked approximately 24 
hours a week as a construction superintendent and there is no 
evidence that he missed work due to the service-connected 
disability.


PTSD

Effective November 7, 1996, VA amended several sections of 
the Schedule for Rating Disabilities (Rating Schedule) in 
order to update the portion of the Rating Schedule, 
pertaining to mental disorders to ensure that current medical 
terminology and unambiguous criteria are used.  38 C.F.R. §§ 
4.125 to 4.130 (2001).

The changes included redesignation of § 4.132 as § 4.130 and 
the revision of the newly redesignated § 4.130.

Also, the general rating formula for mental disorders was 
replaced with different criteria.  And, in some instances the 
nomenclature employed in the diagnosis of mental disorders 
was changed to conform to the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994) DSM-IV that replaced DSM-III-R.

Where a law or regulation changes after a claim has been 
filed, but before the administrative appeal process has been 
concluded, the version more favorable to an appellant 
applies.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

The veteran's claim for an increased rating for his service-
connected PTSD was received in January 2000.  As such, the 
Board will review the disability under the new criteria.  
Under the current schedular criteria, effective November 7, 
1996, Diagnostic Code 9411, 38 C.F.R. § 4.130 is evaluated 
under the general rating formula used to rate psychiatric 
disabilities other than eating disorders.  38 C.F.R. § 4.130 
(2001).  A 30 percent disability rating is in order when 
there is occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  38 C.F.R. § 
4.130, Diagnostic Code 9411 (2001).

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped, speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintain effective work and social 
relationships.  Id.

A 70 percent rating is warranted when there is occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and the inability to establish and maintain 
effective relationships.  Id.  

A 100 percent rating is warranted if there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; gross inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  Id.

The Global Assessment of Functioning (GAF) is a scale 
reflecting the "'psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness.'"  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) 
(quoting the American Psychiatric Association's Diagnostic 
and Statistical Manual of Mental Disorders (4th ed. 1994) 
(DSM-IV)).  A GAF score is highly probative as it relates 
directly to the veteran's level of impairment of social and 
industrial adaptability, as contemplated by the rating 
criteria for mental disorders.  See Massey v. Brown, 7 Vet. 
App. 204, 207 (1994).  A GAF score of 31-40 denotes some 
impairment in reality testing or communication, or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking or mood.  Id. A GAF score of 
41-50 denotes serious symptoms, or any serious impairment in 
social, occupational, or school functioning.  Id.  A GAF 
score of 51 to 60 denotes moderate symptoms, or moderate 
difficulty in social and occupational functioning.

When it is not possible to separate the effects of the 
service-connected condition and the non-service-connected 
condition or conditions, VA regulations at 38 C.F.R. § 3.102, 
requiring that reasonable doubt on any issue be resolved in 
the veteran's favor, clearly dictate that such signs and 
symptoms be attributed to the service-connected condition.  
See Mittleider v. West, 11 Vet. App. 181, 182 (1998); 61 Fed. 
Reg. 52698.  In light of the above, the Board shall consider 
all of the veteran's various psychiatric symptoms in 
assigning a rating for the veteran's PTSD.  See Mittleider at 
182.


Upon review of the probative and objective medical evidence 
of record, the Board is of the opinion that no more than a 30 
percent disability evaluation is warranted. The 2000 VA 
examiner described the veteran as oriented in all spheres 
with normal speech without delusion like thinking, although 
he was suspicious and fearful.  He denied perceptional 
disturbances, but heard voices when he awoke suddenly in the 
night but was aware the voices were unreal.  In 2001, the VA 
examiner described him as oriented times to time, place and 
person with goal directed thought.  

There were no indications of any suicidal or homicidal 
ideation or hallucinations or delusions.  His abstract 
ability was concrete and concentration was satisfactory.   
His mood was "all right" and his range of affect 
restricted.  Judgment was good and insight was fair.  He has 
denied, and the medical evidence fails to demonstrate, that 
PTSD is treated with prescribed medication and counseling.  

There was no evidence of occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
demands; impairment of short and long term memory; impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships to 
warrant a 50 percent disability rating.  38 C.F.R. § 4.130, 
Diagnostic Code 9411.

The veteran has argued that his PTSD interferes with his 
ability to engage in and maintain gainful employment.  The 
Board notes, however, that he has presented no evidence to 
support this contention.  In fact, he testified that he 
worked 24 hours a week for a small construction company and 
the record does not establish that he is currently not 
working due to service-connected PTSD symptoms.

Therefore, considering the medical evidence of record, the 
Board finds that, under the criteria of Diagnostic Code 9411, 
effective November 7, 1996, and even considering the criteria 
of 38 C.F.R. § 4.7, the preponderance of the evidence is 
against a rating in excess of 30 percent for PTSD.  

Moreover, the evidence is not so evenly balanced as to allow 
for the application of reasonable doubt.  38 U.S.C.A. § 
5107(b). 

Furthermore, the Board finds in this case that the evidence 
does not present an unusual disability picture so as to 
render impractical the application of the regular schedular 
standards and warrant consideration for referral for an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b)(1) 
(2001) (such ratings may be authorized by the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service).  

In this regard, there is no evidence that PTSD markedly 
interferes with employment or has required frequent inpatient 
care.  See Shipwash v. Brown, 8 Vet. App. 218, 227 (1995), 
and Floyd v. Brown, 9 Vet. App. 94-96 (1996).  In fact, the 
veteran testified that he worked approximately 24 hours a 
week as a construction superintendent and there is no 
evidence that he missed work due to the service-connected 
disability.  No basis exists upon which to predicate 
assignment of an increased evaluation on an extraschedular 
basis.


ORDER

Entitlement to a rating in excess of 30 percent for 
degenerative joint disease, status post residuals, shrapnel 
wound, left shoulder is denied.

Entitlement to a rating in excess of 30 percent for PTSD is 
denied. 



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

